DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 7/27/2022, with respect to Claims 1, 3, 6, 7, 9-12, 14-17, 19, and 21 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of Claims 1, 3, 6, 7, 9-12, 14-17, 19, and 21 has been withdrawn. 
The applicant respectfully submits that independent claim 1 specifies one or more limitations neither taught nor suggested by the cited art. The applicant accordingly traverses the § 102 rejection and each of the cited references fails to disclose or suggest a porous metal chamber as claimed. 
Liu instead describes a reference electrode with a non-metallic tube. The reference electrode is shown in Figure 15, in which the tube appears to be labeled with the following text: "Mullite, alumina or quartz tube with one end closed." Please also see, e.g., paragraph [0010] ("tube of said reference electrode is made of a material selected from the group consisting of a mullite, an alumina, and a quartz") and paragraph [0057] ("the reference electrode tube may be made of mullite, quartz, or a ceramic material"). But mullite, quartz, alumina, and ceramic materials are not metals. It follows that Liu fails to disclose or suggest a porous metal chamber into which a lead extends as claimed. Paragraph [0045] repeats the above-quoted description of the tube of the reference electrode set forth in paragraph [0010]. Paragraph [0089] describes the reference electrode shown in Figure 15 without reference to the composition of the tube. 
Independent claim 15 is patentable over Liu for additional reasons. Claim 15 requires a plurality of leads disposed within a metal tube to which a porous metal chamber is coupled, in which a first lead of the plurality of leads extends into the porous metal chamber and a second lead of the plurality of leads exits the metal tube without entering the porous metal chamber. Liu lacks (1) a plurality of leads disposed within a metal tube to which a porous metal chamber is coupled, as well as (2) a second lead of the plurality of leads that exits a metal tube to which a porous metal chamber is coupled without entering the porous metal chamber, for at least those reasons set forth above.
Dependent claims 2, 4, 5, and 13 have been rewritten in independent form to include all of the limitations of the base claim and any intervening claims. Accordingly, no new matter has been added. Reconsideration and allowance of the objections to claims 2, 4, 5, and 13 are respectfully requested.
The examiner finds the applicants arguments in addition to the submitted amendments, sufficient in overcoming the prior art rejections on record, therefore the prior art rejections of Claims 1 and 15, as well as their dependent claims are considered withdrawn.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the references cited on PTO-892 form, alone or in combination form, fail to disclose a reference electrode comprising: a metal body; a lead disposed within the metal body; an insulator disposed between the lead and the metal body, the insulator comprising a ceramic material; and a porous metal chamber coupled to the metal body, the lead extending into the porous metal chamber; wherein the porous metal chamber is configured to maintain an electrolyte solution within the porous metal chamber to establish a redox couple with the lead (highlighted for emphasis). 
Claims 3, and 6-12 depend upon that of Claim 1 and require all of the limitations of Claim 1, therefore Claims 6-12 are too considered as allowed in view of said dependency upon Claim 1. 
Regarding Claim 2, the references cited on PTO-892 form, alone or in combination form, fail to disclose a reference electrode comprising: a metal body; a lead disposed within the metal body; an insulator disposed between the lead and the metal body, the insulator comprising a ceramic material; a porous metal chamber coupled to the metal body, the lead extending into the porous metal chamber; and a fitting to secure the metal body to the porous metal chamber, wherein the metal body is welded to the fitting; wherein the porous metal chamber is configured to maintain an electrolyte solution within the porous metal chamber to establish a redox couple with the lead (highlighted for emphasis). 
Regarding Claim 4, the references cited on PTO-892 form, alone or in combination form, fail to disclose a reference electrode, comprising: a metal body; a lead disposed within the metal body; an insulator disposed between the lead and the metal body, the insulator comprising a 2ceramic material; and a porous metal chamber coupled to the metal body, the lead extending into the porous metal chamber; wherein: the porous metal chamber is configured to maintain an electrolyte solution within the porous metal chamber to establish a redox couple with the lead; the insulator has a fragmented structure; and a particle size of the fragmented structure of the insulator varies with proximity to the porous metal chamber (highlighted for emphasis).  
Regarding Claim 5, the references cited on PTO-892 form, alone or in combination form, fail to disclose a reference electrode, comprising: a metal body; a lead disposed within the metal body; an insulator disposed between the lead and the metal body, the insulator comprising a ceramic material; and a porous metal chamber coupled to the metal body, the lead extending into the porous metal chamber; wherein: the porous metal chamber is configured to maintain an electrolyte solution within the porous metal chamber to establish a redox couple with the lead; the insulator has a fragmented structure; the fragmented structure comprises particles of a plurality of sizes; the particles are arranged such that the particles having a largest size of the plurality of sizes are closest to the porous metal chamber; and the particles of the other sizes of the plurality of sizes are arranged such that the particles become progressively finer as distance from the porous metal chamber increases (highlighted for emphasis). 
Regarding Claim 13, the references cited on PTO-892 form, alone or in combination form, fail to disclose a reference electrode, comprising: a metal body; a lead disposed within the metal body; an insulator disposed between the lead and the metal body, the insulator comprising a ceramic material; and a porous metal chamber coupled to the metal body, the lead extending into the porous metal chamber; wherein: the porous metal chamber is configured to maintain an electrolyte solution within the porous metal chamber to establish a redox couple with the lead; and the lead comprises silver and the electrolyte solution comprises silver chloride (highlighted for emphasis). 
Claim 14 depends upon that of Claim 13 and require all of the limitations of Claim 13, therefore Claim 14 is too considered as allowed in view of said dependency upon Claim 13. 
Regarding Claim 15, the references cited on PTO-892 form, alone or in combination form, fail to disclose an electrochemical monitoring system comprising: a metal tube; a plurality of leads disposed within the metal tube; an insulator disposed in the metal tube to electrically isolate the plurality of leads from one another and from the metal tube, the insulator comprising a ceramic material; and a porous metal chamber coupled to the metal tube; wherein a first lead of the plurality of leads extends into the porous metal chamber, and 4wherein a second lead of the plurality of leads exits the metal tube without entering the porous metal chamber (highlighted for emphasis). 
Claims 16-21 depend upon that of Claim 15 and require all of the limitations of Claim 15, therefore Claims 16-21 are too considered as allowed in view of said dependency upon Claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to reference electrodes, and in particular, reference electrodes for use in electrochemical monitoring systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858